Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered March 27, 1987, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
With the exception of the contention that an analogy used by the prosecutor during summation suggested to the jury that the defense was seeking to create a smokescreen to *849obscure the issues in the case, none of the issues raised by the defendant on appeal has been preserved for appellate review (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Fitzgerald, 157 AD2d 666; People v Andre, 152 AD2d 589), and, under the circumstances of this case, we decline to review those issues in the exercise of our interest of justice jurisdiction. While we do disapprove of the prosecutor’s attempt during summation to liken the conduct of the defense to the pitching style of Luis Tiant in the latter stages of his career (see, People v Ortiz, 125 AD2d 502), we conclude that, under the circumstances of this case, this analogy did not serve to deprive the defendant of a fair trial. Thompson, J. P., Bracken, Brown and Eiber, JJ., concur.